Citation Nr: 0003478	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right knee strain 
with degenerative joint disease.  

2.  Entitlement to service connection for right hip strain.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling.  

4.  Entitlement to an increased rating for left knee strain, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.  Review of the record also shows evidence of National 
Guard service from May to June 1984.  

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) from a July 1997 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Newark, New Jersey.

The veteran was afforded a hearing before a local hearing 
officer at the RO in July 1998.

The issues concerning entitlement to increased ratings for 
lumbosacral strain and left knee strain are addressed in the 
REMAND section of this decision.  


FINDINGS OF FACT

1.  Service connection is in effect for, in pertinent part, 
left knee strain, rated as 20 percent disabling.

2.  The positive and negative evidence is in relative 
equipoise as to whether the veteran's diagnosed right knee 
strain with degenerative arthritis is causally related to his 
service-connected left knee disability.  

3.  The veteran has not submitted competent medical evidence 
to show that right hip strain is related to service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
veteran's right knee strain with degenerative joint disease 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.310 (1999).

2.  The claim for entitlement to service connection for right 
hip strain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection

Generally

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service- connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  When aggravation of a nonservice-connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467- 
68 (Fed. Cir. 1997).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent evidence.  Caluza v. Brown, 7 Vet. App. 
498 (1995); 38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Additionally, it is noted that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute medical evidence of the required nexus.  LeShore 
v. Brown, 8 Vet. App. 407, 409 (1995). Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Savage v. Gober, 10 Vet. App. 488 (1997).  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit, 5 Vet. App. At 93.  Accordingly, the 
necessary causal relationship between a service-connected 
condition and the secondary service-connected condition 
complained of also must be provided by competent medical 
opinion.  Libertine v. Brown, 9 Vet. App. 521 (1996).

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

With regard to the procedural development of certain issues 
in this case, the Board notes that, on a VA Form 21-4138, 
Statement in Support of Claim, dated in October 1996, the 
veteran raised the issue of service connection for the right 
knee and right hip disorders "secondary" to his service-
connected left knee and back disabilities.  The Board notes 
that the RO, in denying the veteran's claims for service 
connection in a rating decision dated in July 1997, noted 
that the veteran had reported during a recent VA examination 
that he injured his right knee and right hip at the same time 
as his service-connected left knee and the RO adjudicated the 
service connection claims on a direct basis, as opposed to 
secondary to service-connected disorders.  In so doing, it 
was also determined at that time by the RO that the claims 
were not well-grounded.  

In the Notice of Disagreement (NOD) dated in December 1997 as 
well as in the substantive appeal dated in April 1998, the 
veteran again asserted that his right hip and knee conditions 
should be service-connected "secondary" to his service-
connected back and left knee disorders.  The December 1997 
Statement of the Case (SOC) shows that the veteran was 
afforded laws and regulations as to both direct and secondary 
service connection.  

Right Knee Strain with Arthritis

Initially, the Board finds that the veteran's claim for 
service connection for right knee strain with degenerative 
joint disease is well grounded pursuant to 38 U.S.C.A. § 5107 
(West 1991) in that his claim is plausible, that is, 
meritorious on its own or capable of substantiation.  Murphy, 
supra.  Once it has been determined that a claim is well 
grounded, the VA has a statutory duty to assist the appellant 
in the development of evidence pertinent to that claim.  The 
Board is satisfied that all relevant evidence is of record, 
and the statutory duty to assist the veteran in the 
development of evidence pertinent to his claim has been met.

Service connection is currently in effect for left knee 
strain, evaluated as 20 percent disabling, and rated under 
Diagnostic Code 5257 of VA's Schedule of Rating Disabilities.  
Under Diagnostic Code 5257, a 20 percent disability 
evaluation is assignable for moderate recurrent subluxation 
or lateral instability of the knee.  

Service medical records show that the Report of Medical 
Examination at enlistment, dated in June 1975, showed that 
clinical evaluation of the veteran's right knee was normal.  
In addition, review of the Report of Medical Examination at 
the time of separation, dated in May 1978, also showed that 
the veteran's right knee was clinically evaluated as normal.  

A Report of Medical Examination, dated in November 1982, 
showed that clinical evaluation of the veteran's right knee 
was normal.  Additional service treatment records dated in 
1984, both during and after the veteran's period of National 
Guard duty, while showing that the veteran was treated 
following a fall for left knee problems, showed no complaints 
or treatment relevant to a right knee disorder.  

On a VA examination report dated in September 1984, the 
veteran did not complain of any problems concerning his right 
knee.  Examination of the right knee was described as not 
remarkable.  A right knee disorder was not diagnosed.  
Reports of Physical Evaluation Board Proceedings, dated in 
December 1985 and April 1986, showed no complaints or 
findings relevant to right knee problems.  

A May 1987 VA examination report showed that the veteran 
indicated that he had been thrown off of a tractor trailer in 
1984 during training.  There were no complaints concerning 
his right knee at this time, and a right knee disorder was 
not diagnosed.  

On a VA examination in June 1989, he did not complain of a 
right knee disorder.  His right knee was described as 
unremarkable, and no diagnosis concerning the right knee was 
made at that time.  The reports of VA examination in August 
1991 and October 1993 were also devoid of a diagnosis of a 
right knee disability.  

A VA orthopedic examination was conducted in January 1997.  
The veteran provided a history of having suffered trauma to 
multiple body parts as a result of being thrown from a 
tractor trailer while in the service.  He added that he 
injured both of his knees, his right hip, and his lower back 
as a result.  He complained of right knee pain.  Right knee 
strain with degenerative joint disease was diagnosed.  A VA 
outpatient treatment record dated in October 1996 also showed 
a diagnosis of right knee degenerative joint disease.  

In a medical opinion, dictated in April 1997, a VA physician 
indicated that he had consulted with the examining physician 
who conducted the January 1997 orthopedic examination and 
that they both had reviewed the examination report.  It was 
noted that the examining physician indicated that the veteran 
had clearly reported a history of injuring both his knees, 
his right hip, and lower back all at the same time during his 
military service.  The VA physician opined that the only 
relationship between the veteran's right knee disorder and 
the service-connected left knee and lumbosacral strain 
disorders is that they all occurred at the same time; he 
added that there was no evidence of any other relationship 
between the veteran's right knee and his service-connected 
left knee and back disorders.  

At the hearing conducted in July 1998, the veteran reported 
injuring his right knee as a result of an accident involving 
a truck in 1984 during his period of service, raising the 
issue of direct service connection for his claimed right knee 
disorder.  

In a letter to VA dated in August 1997 from a private 
physician, Dr. Gorin, the doctor indicated that the veteran 
had been examined in August 1997 and complained of pain in 
both knees, right hip, and lower back.  It was also noted 
that the veteran was well known to the practice with a 
history of injury to the low back and left knee as a result 
of a military-related injury approximately 13 years earlier.  
It was additionally indicated that the veteran was still 
bothered by back pain radiating to both hips and down the 
right leg, as well as by right knee pain and instability.  
Mild degenerative joint disease of the right knee was 
diagnosed.  Dr. Gorin opined that the veteran suffered from 
early degenerative joint disease of the right knee as a 
result of instability of the left knee requiring an abnormal 
gait.  

A letter written by one private physician, Dr. Chu, to 
another, Dr. Papa, is also of record.  Dr. Chu indicated in 
this letter, which is shown to have been printed in April 
1998, that she had seen the veteran, Dr. Papa's patient, in 
March 1998 for an electrodiagnostic examination of both lower 
extremities.  Dr. Chu noted that the veteran had reported 
being involved in a work-related accident in May 1984 as a 
result of being thrown off the flat bed area of a tractor 
trailer assembly site.  Since that time, it was additionally 
noted, the veteran had experienced pain associated with his 
neck, middle and lower back, both knees, and both hips.  The 
letter also mentioned another work-related injury during the 
veteran's period of Army duty 14 years earlier when the 
veteran fell backwards while trying to lift a 300 pound 
object with three other people, and, as a result, injured his 
left knee and low back.  Findings concerning the right knee 
were not shown.  

The report of VA orthopedic examination dated in May 1999, 
and noted to be the most recent medical evidence on file, 
shows that the veteran gave a history of being involved in a 
motor vehicle accident when he was thrown off a flat bed, 
and, as a result, injuring his back and left knee.  He 
reported no complaints concerning his right knee, and a 
diagnosis concerning the right knee was not shown to be part 
of the report.  

Although the veteran has asserted that he incurred a right 
knee injury at the same time that he injured his service-
connected left knee, no medical documentation is of record to 
substantiate his claim.  In other words, no evidence of an 
inservice right knee injury is of record.  Additionally, 
while the VA opinion dictated in April 1997 essentially 
determined that no etiological relationship existed between 
the veteran's service-connected left knee disability and his 
right knee, a private medical opinion is of record to the 
contrary.  Specifically, as noted above, Dr. Gorin, a private 
treating physician of the veteran, rendered an opinion in 
August 1997, following examination of the veteran's knees, 
which stated that the veteran suffered from early 
degenerative joint disease of the right knee as a result of 
instability in the left knee requiring an abnormal gait.  

After a careful review of all of the evidence, the Board is 
of the opinion that the positive and negative evidence is now 
in relative equipoise, and, as such, the benefit of the doubt 
is in the veteran's favor.  38 C.F.R. § 3.102 (1999).  Under 
such circumstances, the benefit of the doubt is awarded to 
the veteran.  38 U.S.C.A. § 5107(b) (West 1991).  
Accordingly, it is the Board's judgment that service 
connection for right knee strain with degenerative joint 
disease is warranted.

Right Hip Strain

Regarding the claim for service connection for right hip 
strain, the veteran asserts that the right hip strain is 
related to his period of service.  Service medical records, 
including the Report of Medical Examination at enlistment, 
dated in June 1975, and the Report of Medical Examination at 
the time of separation, dated in May 1978, showed that 
clinical evaluation of the veteran's right hip was normal.  A 
Report of Medical Examination, dated in November 1982, also 
showed that clinical evaluation of the veteran's right hip 
was normal.  Other service treatment records dated in 1984, 
both during and after the veteran's period of National Guard 
duty, do not show any treatment afforded the veteran for his 
right hip.

A VA examination report dated in September 1984 showed that 
the veteran did not complain of any problems concerning his 
right hip.  A disorder of the right hip was not diagnosed.  
Reports of Physical Evaluation Board Proceedings, dated in 
December 1985 and April 1986, demonstrated no right hip 
problems.  

A May 1987 VA examination report showed that the veteran 
complained of pain in the hips.  He reported that he was 
thrown off of a tractor trailer in 1984 during training.  A 
right hip disorder was not diagnosed.  

The veteran was afforded a VA examination in June 1989.  He 
did not complain of right hip-related problems.  No diagnosis 
was made as to the right hip.  The reports of VA examination 
in August 1991 and October 1993 were also devoid of a 
diagnosis concerning a right hip disability.  

A VA orthopedic examination was conducted in January 1997.  
The veteran provided a history of having suffered trauma to 
multiple body parts as a result of being thrown from a 
tractor trailer while in the service.  He added that he 
injured both of his knees, his right hip, and his lower back 
as a result.  He complained of right hip pain.  The diagnoses 
included residual right hip strain.  

In a medical opinion supplied by a VA physician, dictated in 
April 1997, the physician noted that he had consulted the 
examining physician who conducted the January 1997 orthopedic 
examination and that they both had reviewed the examination 
report.  It was noted that the examining physician indicated 
that the veteran had clearly reported a history of injuring 
both his knees, his right hip, and lower back all at the same 
time during his military service.  It was further noted that 
the only relationship between the veteran's right hip strain 
to the service-connected left knee and lumbosacral strain 
disorders is that they all occurred at the same time; he 
added that they had no other relationship to each other.  

A letter to VA dated in August 1997 from a private physician, 
Dr. Gorin, stated that the veteran had been examined in 
August 1997.  The veteran was noted to have complained of 
pain in both knees, right hip, and lower back.  The letter 
noted that the veteran was well known to the practice with a 
history of injury to the low back and left knee as a result 
of a military-related injury approximately 13 years earlier.  
It was noted that the veteran was still bothered by back pain 
radiating to both hips and down the right leg.  A right hip 
disorder was not diagnosed.  In addition, while Dr. Gorin 
related the veteran's right knee problems to his service-
connected left knee disability, he did not provide any nexus, 
or "link," between the veteran's right hip and left knee.  

As noted above, the veteran was afforded a hearing in July 
1998.  He reported injuring his right hip as a result of an 
accident involving a truck in 1984 during his period of 
service, and that while he did not receive treatment for his 
right hip until approximately 1989, he raised the issue of 
direct service connection for his claimed right hip disorder.  

In an April 1998 letter written by one private physician, Dr. 
Chu, to another, Dr. Papa, Dr. Chu indicated that she had 
seen the veteran, Dr. Papa's patient, in March 1998 for an 
electrodiagnostic examination of both lower extremities.  Dr. 
Chu noted that the veteran had reported being involved in a 
work-related accident in May 1984 as a result of being thrown 
off the flat bed area of a tractor trailer assembly site.  
Since that time, it was additionally noted, the veteran had 
experienced pain associated with his neck, middle and lower 
back, both knees, and both hips.  The letter also mentioned 
of another work-related injury during the veteran's period of 
Army duty 14 years earlier when the veteran fell backwards 
while trying to lift a 300 pound object with three other 
people, and, as a result, injured his left knee and low back.  
The letter also reported that physical examination had 
revealed complaints of right hip pain on straight leg raising 
testing.  

The report of VA orthopedic examination dated in May 1999, 
and noted to be the most recent medical evidence on file, 
shows that the veteran gave a history of being involved in a 
motor vehicle accident when he was thrown off a flat bed, 
and, as a result, injured his back and left knee.  He 
reported no complaints concerning his right hip.  A diagnosis 
as to the right hip was not rendered.  

Beyond the veteran's assertions, there is no evidence of 
record linking a right hip disorder to his period of active 
service.  He was not treated during his period of service for 
problems affecting his right hip.  While the medical evidence 
notes that the veteran was diagnosed with residual right hip 
strain on a VA examination in January 1997, the record does 
not include any medical evidence to establish a nexus between 
this claimed disorder and service.  In addition, the record 
is devoid of medical evidence showing a causal relationship 
between a service-connected condition and the veteran's right 
hip.  The veteran's assertions are insufficient to satisfy 
the nexus requirement because it is not shown that the 
veteran has any medical training or expertise to comment on 
the medical causation for any claimed disorder.  Espiritu, 
supra.  As the veteran has not submitted competent medical 
evidence of a nexus between his claimed right hip disorder 
and period of active service, his claim must be denied as not 
well grounded.  Epps, 126 F.3d at 1467-68.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, nothing in the record suggests the existence 
of any relevant evidence that is available which might well 
ground this claim.  In this respect, the Board is satisfied 
that the obligation imposed by 38 U.S.C.A. § 5103(a) (West 
1991) has been met.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).  Accordingly, for 
the reasons and bases provided above, the Board must deny the 
veteran's claim of entitlement to service connection for 
right hip strain as not well grounded.


ORDER

Service connection for right knee strain with degenerative 
arthritis is granted.

A well-grounded claim not having been submitted, service 
connection for right hip strain is denied.


REMAND

Initially, the Board finds that the veteran's claims for 
increased ratings for his service-connected lumbosacral 
strain and left knee strain are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented claims that are plausible.  A claim that a disorder 
has become more severe is well grounded where the disorder 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the previous rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Concerning the claim for an increased rating for lumbosacral 
strain, it is noted that service connection was initially 
granted for this disability by the RO as shown on a rating 
decision dated in June 1987.  A 10 percent disability 
evaluation was assigned at that time.  Subsequently, by means 
of a rating decision dated in September 1989, the RO 
increased the disability evaluation assigned to the veteran's 
service-connected back disability to 20 percent.  

The evidence of record includes a letter written by Dr. Chu, 
a private physician, to Dr. Papa, another private physician.  
Dr. Chu indicated in this letter, shown to have been printed 
in April 1998, that she had seen the veteran, Dr. Papa's 
patient, in March 1998 for an electrodiagnostic examination 
of both lower extremities and paraspinal muscles.  Dr. Chu 
noted that the veteran had reported being involved in a work-
related accident in May 1984 as a result of being thrown off 
the flat bed area of a tractor trailer assembly site.  Since 
that time, it was additionally noted, the veteran had 
experienced pain associated with his middle and lower back.  
The letter also includes mention of another work-related 
injury during the veteran's period of Army duty 14 years 
earlier when the veteran fell backwards while trying to lift 
a 300 pound object with three other people, and, as a result, 
injured his low back.  Additionally, the letter contains a 
reference to MRI [magnetic resonance imaging] testing in 
August 1997 which revealed degenerative disk disease at L5-S1 
with mild left-sided facet degenerative changes, and slight 
curvature of the spine convex to the left.  Furthermore, 
comprehensive and detailed examination findings were 
reported.  The letter included a diagnosis which concluded 
that EMG [electromyograph] testing was abnormal.  It was also 
noted that these abnormal findings were related to the 
reported May 1984 work injury and that the veteran's 
condition had been aggravated by accumulated trauma 
associated with work.  

A VA orthopedic examination was conducted in January 1997.  
As history, the veteran indicated that he suffered trauma to 
multiple body parts as a result of being thrown from a 
tractor trailer while in the service.  He added that he 
injured his lower back as a result.  He complained of low 
back pain which had progressively worsened over the years.  
Prolonged standing, bending, lifting were noted to increase 
the pain associated with the veteran's back.  The veteran 
also complained that prolonged sitting caused numbness in his 
legs.  Examination showed that the lower back was non-tender, 
and that range of motion tests were conducted.  The diagnoses 
included chronic, recurrent lumbosacral strain with 
degenerative joint disease.

The report of VA orthopedic examination dated in May 1999, 
the most recent medical evidence on file, shows that the 
veteran gave a history of being involved in a motor vehicle 
accident when he was thrown off a flat bed, and, as a result, 
injuring his back.  He complained of similar symptomatology 
to that reported on VA examination in January 1997.  
Examination showed no paraspinal tenderness or evidence of 
easy fatigability, incoordination, or additional loss of 
range of motion.  The diagnosis concerning the veteran's back 
was degenerative arthritis of the lumbosacral spine.  

As noted above, the veteran has been treated for his back 
disability by private physicians Dr. Chu and Dr. Papa.  While 
it appears that the veteran had been referred for 
treatment/evaluation to Dr. Chu from Dr. Papa, a review of 
the record does not show that treatment records associated 
with treatment afforded the veteran from Dr. Papa have been 
associated with the record.  The Board is of the opinion that 
obtaining and reviewing any available treatment records may 
very well be pertinent to the issue of entitlement to an 
increased rating for lumbosacral strain.  Therefore, the 
Board believes that such records from Dr. Papa are to be 
obtained prior to resolution of this issue.

As for the issue of entitlement to an increased rating for 
left knee strain, after reviewing the veteran's claims 
folder, it appears to the Board that his substantive appeal 
concerning this issue was not timely filed.  If this is the 
case, the Board has no jurisdiction over the appeal and it 
must be dismissed.  See 38 U.S.C.A. § 7105(d)(3) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.101, 20.200 (1999).  Cf. Marsh 
v. West, 11 Vet. App. 468, 470 (1998) (Board has no 
jurisdiction to consider merits of an appeal where notice of 
disagreement (NOD) is untimely).  The veteran was notified of 
the RO's July 1997 rating decision granting an increased 
rating for his service-connected left knee disability by 
letter dated July 28, 1997.  Testimony presented in the 
course of the above-mentioned July 1998 personal hearing was 
taken as the veteran's NOD, and the RO subsequently mailed a 
Supplemental Statement of the Case (SSOC) to the veteran on 
September 22, 1998.  Further review of the record shows that 
the next correspondence received from the veteran is shown to 
be a VA Form 21-4138, which was received by the RO on 
February 26, 1999.  

Generally, the substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
(in this case, the RO) mails the SOC, or, in this instance, 
the SSOC, to the appellant, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (1999).  The time for filing 
may be extended at the veteran's request, for good cause 
shown, but there is no indication that such an extension was 
requested.  38 C.F.R. § 20.303 (1999).  Filing additional 
evidence does not extend the time for initiating or 
completing an appeal.  38 C.F.R. § 20.304 (1999).

Given the facts above, the veteran's substantive appeal 
should have been filed no later than November 20, 1998 (60 
days following mailing of the September 1998 SSOC by the RO), 
for it to be timely.  A timely appeal would include an appeal 
postmarked no later than November 20, 1998.  38 C.F.R. § 
20.305 (1999).  In the veteran's case, since no 
correspondence was received by him following the issuance of 
the SSOC in September 1998 until February 1999, the Board 
appears to have no jurisdiction to review the veteran's 
claim.

Since the Board has raised the jurisdiction issue sua sponte, 
however, the veteran has had no opportunity to respond, or to 
submit argument or evidence on the question.  A determination 
of the timeliness of a substantive appeal is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which he must then receive a SOC.  See 38 
U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. § 19.34 (1999); 
cf. 38 C.F.R. § 20.203 (1999) (notice required when Board 
raises issue regarding adequacy of allegations of error of 
fact or law in substantive appeal).  Accordingly, the Board 
may not decide the issue at this time, if doing so prior to 
hearing from the veteran would prejudicially deprive him of 
administrative "fair process."  See Marsh, supra, at 471-72; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Since the Board cannot assure itself 
that the veteran would be unable to provide a basis for 
finding his appeal timely, additional action concerning this 
matter must be taken.  

Therefore, in accordance with the statutory duty to assist 
the veteran in development of evidence pertinent to his 
claims, the case is REMANDED to the RO for the following 
actions:

1.  The RO should notify the veteran 
that, on remand, he may submit additional 
evidence and argument in support of his 
claims for increased ratings.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private treatment 
records, to include Dr. Papa, associated 
with recent treatment received for his 
service-connected back condition.  
Specifically, the RO should inform the 
veteran that treatment records reflecting 
treatment afforded him by Dr. Papa may 
very well be pertinent to the issue of 
his claim for an increased rating for 
service-connected lumbosacral strain.

3.  The RO should notify the veteran of 
the proposed dismissal of his appeal for 
an increased rating for left knee strain 
on the basis that his substantive appeal 
of that issue was untimely.  The veteran 
should be advised of his right to submit 
a notice of disagreement as to the issue 
of timeliness of the substantive appeal, 
and his obligation to do so if he 
believes the issue was wrongly decided 
and wishes to appeal.  If a notice of 
disagreement is filed, the appeal should 
be further developed in accordance with 
applicable VA law and regulation.

4.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for lumbosacral strain.

If an increased rating for lumbosacral strain is not granted, 
the veteran and his representative should be provided with a 
SSOC, and an opportunity to respond.  If an appeal as to the 
Board's jurisdiction to review the veteran's claim for an 
increased rating for left knee strain is perfected, the case 
should be returned to the Board.  

The case should then be returned to the Board for further 
appellate consideration.  No further action is required of 
the veteran unless he receives further notice.   The purpose 
of this REMAND is to provide fair process, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 



